

Exhibit 10(h)
 
 


AMENDMENT


TO


SOUTHERN UNION COMPANY
DIRECTORS’ DEFERRED COMPENSATION PLAN




Pursuant to Section 11.1 of the Southern Union Company Directors’ Deferred
Compensation Plan (the “Plan”), the Plan is amended as set forth below.
 
1.           Effective April 1, 2007, Section 3.2 of the Plan, entitled Southern
Union’s Matching Contributions, is amended to add a third and final sentence, to
read as follows:
 
The preceding provisions of this Section 3.2 notwithstanding, with respect to
Participant Deferral Contributions attributable to Directors’ Fees paid on or
after April 1, 2007, Southern Union’s Matching Contributions shall be zero
percent of the Participant’s Deferral Contributions.


2.           Effective April 1, 2007, Section 5.2 of the Plan, entitled
Forfeitures, is amended to read as follows:
 
5.2    Forfeitures.    That portion of a Participant’s Account that is not
vested upon the Participant’s termination of service as a Director of Southern
Union and that is forfeited shall be used to pay expenses relating to the Plan.




EXECUTED this 27th day of March, 2007.


                        SOUTHERN UNION COMPANY




                        By:  /s/ Richard N. Marshall
                      Officer